DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Jason Murphy on 10/26/2021.
The application has been amended as follows: 

(Currently amended) An apparatus for printing multicolored three-dimensional objects using an extruded feedstock to print an object, comprising: 
       a feedstock input component for receiving a feedstock comprising a thermoplastic base mixed with a photosensitive material which is kept removed from exposure to light;
	an extrusion nozzle for extruding an exposed feedstock into a deposit to print the object;
plurality of tubes contacts the photosensitive thermoplastic feedstock within the extrusion nozzle, for selectively exposing the photosensitive thermoplastic feedstock to light within the extrusion nozzle; and 
	a developing component for photo-chemically developing the deposit to provide color to the deposit. 

	8 – 18.  (Canceled)

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-18 directed to a non-elected without traverse.  Accordingly, claims 8-18 have been cancelled.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is that it has not been shown or reasonably suggested by the prior art to have an apparatus for printing multicolored three-dimensional objects with a light exposing component including a plurality of tubes each connected to a light source of a plurality of light sources, the plurality of tubes extending into the extrusion nozzle such that the plurality of tubes contacts the photosensitive thermoplastic feedstock within the extrusion nozzle.  The closest prior art, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743